           Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *

v.                                                *
                                                              Case No.: RDB-19-597
MICHAEL WEDINGTON, Jr.,                           *

       Defendant.                                 *

*      *       *       *      *       *       *       *       *      *       *       *       *     *

                           MEMORANDUM OPINION AND ORDER

       Pending before me is the defendant Michael Wedington Jr.’s Emergency Motion for

Detention Review, ECF No. 19, which he filed on July 16, 2020. The government filed an

opposition to the pending motion on July 20, 2020, ECF No. 20. There will be no hearing. The

motion is denied.

       On December 17, 2019, Wedington was charged by indictment with conspiracy to commit

carjacking in violation of 18 U.S.C. § 2119 (Count I), carjacking in violation of 18 U.S.C. § 2119

(Counts II and V), kidnapping in violation of 18 U.S.C. § 1201(a)(1) (Count III), and possession

and brandishing of a firearm in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)

(Counts IV and VI). ECF No. 8.

       On December 18, 2019, Wedington appeared for his initial appearance on the indictment

and a detention hearing. After considering the Pretrial Services Report, the proffers and arguments

from counsel, and the defendant’s proposed release plan, I issued an Order of Detention. ECF No.

14. I found by clear and convincing evidence that Wedington’s release would pose a danger to

the community and that there was no condition or combination of conditions that would reasonably

assure the safety of the community. I stated my reasons on the record, and I listed my findings in
         Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 2 of 12



the Order of Detention, nothing that the § 924(c) charges trigger a presumption of detention under

18 U.S.C. § 3142(e). I did not find that Wedington poses a risk of non-appearance.

       In the pending motion, Wedington seeks to reopen the detention hearing in light of the

COVID-19 pandemic. Def.’s Mot. 1. He asks the Court to “release him to home detention during

the COVID-19 pandemic” and pending his September 21, 2020 trial date, pursuant to 18 U.S.C.

§ 3142(f) and/or (i).

       Under Section 3142(f), a detention hearing

       may be reopened . . . if the judicial officer finds that information exists that was not
       known to the movant at the time of the hearing and that has a material bearing on
       the issue whether there are conditions of release that will reasonably assure the
       appearance of such person as required and the safety of any other person and the
       community.

18 U.S.C. § 3142(f).

       At the time of Wedington’s detention hearing in December 2019, no one knew that three

months later there would be a public health emergency due to a worldwide pandemic that poses a

potential threat to everyone, including pretrial detainees. Therefore, the Court will reconsider its

decision, taking the current public health crisis into account. See United States v. Jefferson, No.

CCB-19-487, 2020 WL 1332011, at *1 (D. Md. Mar. 23, 2020) (noting that the COVID-19 public

health crisis is a factor to consider); United States v. Martin, No. PWG-19-140-13, 2020 WL

1274857, at *3–4 (D. Md. Mar. 17, 2020) (same).

       In his motion, Wedington raises constitutional challenges to his continued pretrial

detention during the pandemic. I will first address the Bail Reform Act factors, taking into account

COVID-19, and then address the constitutional arguments.




                                                  2
         Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 3 of 12



                                      The Bail Reform Act

       Under the Bail Reform Act, when a defendant is charged with “an offense under section

924(c)” of Title 18, as Wedington is, and the Court finds probable cause to believe the defendant

committed the crime, there is a presumption, subject to rebuttal by the defendant, that “no

combination of conditions will reasonably assure the appearance of the person as required and the

safety of the community.” 18 U.S.C. § 3142(e)(3)(B). The presumption of detention “places ‘a

limited burden of production—not a burden of persuasion’ on the defendant to ‘com[e] forward

with evidence that he does not pose a danger to the community or a risk of flight.’” United States

v. Khusanov, 731 F. App’x 19, 21 (2d Cir. 2018) (quoting United States v. English, 629 F.3d 311,

319 (2d Cir. 2011)). When the defendant meets his burden of production, it “remains a factor to

be considered among those weighed by the district court” but “does not eliminate the presumption

favoring detention.” Id. (quoting English, 629 F.3d at 319).

       The government bears the burden of proving by a clear and convincing showing that “no

condition or combination of conditions will reasonably assure the safety of any other person and

the community.” 18 U.S.C. § 3142(f); see Khusanov, 731 F. App’x at 21 (noting that the “ultimate

burden” of proof remains on the government to “mak[e] . . . a clear and convincing showing that

he presents a danger to persons or the community”).

       The Bail Reform Act requires consideration of the following factors: “the nature and

circumstances of the offense charged,” “the weight of the evidence against the person,” the

person’s history and characteristics, and “the nature and seriousness of the danger to any person

or the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

       If, upon consideration of these factors, the Court finds “that no condition or combination

of conditions will reasonably assure the appearance of the person as required and the safety of any




                                                3
         Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 4 of 12



other person and the community,” then the Court “shall order the detention of the person before

trial.” 18 U.S.C. § 3142(e)(1). Alternatively, if the Court finds that there are conditions or a

combination of conditions that will reasonably assure the person’s appearance and the safety of

any other person and the community, the person may be released subject to certain conditions. 18

U.S.C. § 3142(c)(1).

       The Supreme Court has held that pretrial detention is disfavored. See United States v.

Salerno, 481 U.S. 739, 755 (1987) (“In our society liberty is the norm, and detention prior to trial

or without trial is the carefully limited exception.”). In Salerno, the Supreme Court ultimately

approved pretrial detention based on dangerousness, but the Court was clear that the Bail Reform

Act is preventative, rather than punitive, in nature. Id. at 747–48. Consistent with the Supreme

Court’s holding, the Bail Reform Act states that nothing in it “shall be construed as modifying or

limiting the presumption of innocence.” 18 U.S.C. § 3142(j).

                              Analysis of Bail Reform Act Factors

  Personal History and Characteristics, Mental and Physical Health, and Employment History

       Michael Wedington is only 19 years old. He is a Baltimore native and lifelong resident of

the city. He was raised by his grandmother and mother. He maintains regular contact with them,

his father, his sister, and his girlfriend, all of whom live in Baltimore. He has no children.

       Wedington graduated from high school and attended Lincoln Technical Institute for six

months. He was enrolled in a one-year automotive mechanic program, but he withdrew from the

program before completion. Wedington has worked for Walmart, Jiffy Lube, and Gray and Son

Construction. He has supplemented his income by performing mechanic work.

       Wedington reported to Pretrial Services that he is in excellent health, except that he has

situs inversus, a congenital condition in which the major visceral organs are reversed from their

normal positions. He reported he does not experience any health issues related to the condition

                                                  4
         Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 5 of 12



and is not taking any medications. His mother verified his medical condition and added that he

has two holes in his heart. She stated that he has a cardiac exam every four years and is due for

one this year. Wedington has been diagnosed with Attention Deficit Hyperactivity Disorder, but

he has no other mental health history.

       Wedington reported that he smokes marijuana daily and was prescribed a medical

marijuana card for pain management. He does not consume alcohol.

               Criminal History and Prior Performance Under Court Supervision

       Wedington has three prior convictions: 1) a 2019 conviction for falsification of a license

plate for which he received one year of probation, which he subsequently violated; 2) a 2019 theft

between $100 and $1,500 conviction for which he received a suspended six-month sentence and

two years of probation; and 3) a traffic offense, driving on public and private property, for which

he received 10 days of confinement.

                            Nature and Circumstances of the Offense

       The nature and circumstances of the alleged offenses are very serious and dangerous.

According to the government’s proffer, Wedington and co-conspirators committed two armed

carjackings two days apart in June 2019. The carjackings were not spontaneous or random. They

were planned. Wedington allegedly attracted the victims by offering to sell them tools on the

internet via an application called “OfferUp.” The victims responded to the online posting and met

Wedington and his co-conspirators at a location near Wedington’s home, expecting to purchase

tools. Instead, upon arrival at the meet location, the victims’ cars and personal belongings were

stolen at gunpoint. One victim was forced into the backseat of his van, kidnapped by the men, and

ordered to give them the pin number for his ATM card. One of the carjackers placed a gun in the

victim’s mouth as he went through his pockets.




                                                 5
         Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 6 of 12



                                     Weight of the Evidence

       The weight of the evidence appears strong. Wedington was identified in a photo array by

one victim as one of the carjackers. The second victim, who also was shown a photo array, said

he was 80% sure Wedington was one of the carjackers. The second victim’s car was recovered

several weeks after the carjacking and a latent print matching Wedington was found inside the car.

After officers searched Wedington’s home pursuant to a search warrant, they recovered a handgun

and 1,000 rounds of ammunition. A search of Wedington’s phone revealed that he used the

OfferUp application to communicate with the victims and orchestrate the carjackings. Also found

in Wedington’s phone were pictures of him posing with firearms.

                      Nature and Seriousness of Danger to the Community

       The final factor that the Court must consider is “the nature and seriousness of the danger

to any person or the community that would be posed by the person’s release.”           18 U.S.C.

§ 3142(g)(4). Here, the nature of the danger that would be posed by Wedington’s release is armed

carjacking and the use of firearms to commit violent crimes against unwitting fellow citizens. The

seriousness of this potential danger cannot be overstated. Although Wedington has no prior history

of committing violent crimes, has strong family support in his mother and grandmother, and is

only 19 years old, the alleged violent acts against the victims are extremely concerning and raise

serious public safety concerns.

                                           COVID-19

       Wedington asks the Court to reconsider its detention decision and release him from

Marshals custody because of the global pandemic. He argues that the Maryland Department of

Public Safety and Correctional Services (DPSCS), the agency responsible for the Chesapeake

Detention Facility (CDF), where he is detained, is “taking inadequate precautions to prevent the




                                                6
         Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 7 of 12



virus from spreading” and that DPSCS is “unable to adequately deal with COVID-19.” Def.’s

Mot. 2, 4. He also argues that he “suffers from a myriad of health conditions, many of which

would be worsened and potentially fatal should he contract COVID-19 during his period of pre-

trial detention.” Id. at 6. Wedington has “silus inversus totalis, which involves a transposition of

his abdominal organs.” Id. at 6–7. As a result of this condition, his “heart is not located in the

usual location within his chest cavity.” Id. at 7. He also has a “heart murmur, which causes him

frequent shortness of breath and other respiratory deficiencies.” Id. He attaches to his motion

medical records from 2010 and 2011 confirming his diagnosis of silus inversus totalis.

       I will first address the COVID-19 situation at the jail where Wedington is detained. As of

today, there is no report of a COVID-19 outbreak at CDF. According to the DPSCS website, as

of August 3, 2020, 202 CDF staff members have been tested for COVID-19, with 31 testing

positive.1 There have been 326 detainees tested and six have tested positive, including five who

have recovered. According to reports from the U.S. Marshals, positive detainees have been

isolated during their illness and recovery. The Court recognizes that the virus spreads more quickly

and efficiently in confined spaces like pretrial detention facilities, but the current rate and number

of infections at CDF is quite low. In addition, there is a 14-day quarantine policy for all new

detainees, which appears to minimize the chances that the virus will spread from them to the

general population.

       I next address Wedington’s medical condition. I have reviewed the Johns Hopkins medical

records, including the record from a May 4, 2011 cardiac follow-up visit when Wedington was an

eleven-year-old sixth grader. Def.’s Mot. Ex. A, ECF No. 19-1, at 2. The records confirm that




1See DPSCS COVID-19 Updates, https://news.maryland.gov/dpscs/covid-19/, last visited Aug. 7,
2020.

                                                  7
         Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 8 of 12



Wedington has situs inversus and a heart murmur. The May 4, 2011 record of the cardiac follow-

up visit states: “there have been no respiratory issues” to raise concerns; “no specific

cardiorespiratory symptoms reported by the family other than an episode of shortness of breath in

gym class on one occasion, relieved by rest for a few minutes”; he “has demonstrated normal

growth and growth and development”; and “[n]o other major clinical issues are noted in the review

of systems form in the office chart.” Id. In the final assessment, the physician stated:

       Michael has the previously recognized silus inversus totalis, but no evidence of
       intracardiac structural or functional abnormality. He is accordingly discharged
       from cardiac care unless there should be any new concerns. Findings were
       reviewed with mom. The importance of attention to potential respiratory recurrent
       infection was emphasized and should be a source of referral to Pulmonary Medicine
       should this be noted. No other restrictions or cautions were advised.

Id. at 3. Wedington has not submitted any other medical records.

       Wedington claims that his health conditions “would be worsened and potentially fatal

should he contract COVID-19 during his period of pre-trial detention.” Def.’s Mot. 6. I note that

his medical conditions are not listed on the website for the Centers for Disease Control and

Prevention (CDC) as conditions that will or may increase one’s risk of severe illness from COVID-

19. In any event, I have no evidence before me that Wedington’s medical condition has worsened

since he was discharged from cardiac care at 11 years old. As for respiratory concerns, I have no

medical records to indicate that Wedington currently suffers from a serious respiratory disease that

would make him more susceptible to serious illness or death if he contracted COVID-19. He

reported to Pretrial Services in December that he is in excellent physical health and does not

experience any health issues related to situs inversus. I must conclude, therefore, that Wedington’s

current physical health does not cut strongly in favor of release. This is especially the case in light

of the current COVID-19 situation at the CDF.




                                                  8
         Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 9 of 12



                                      Temporary Release

       Wedington also asks for temporary release during the COVID-19 pandemic. Def.’s Mot.

1. The Court may permit temporary release to a third-party custodian on a determination that

“such release [is] necessary” for a “compelling reason.” 18 U.S.C. § 3142(i). To determine

whether the COVID-19 pandemic presents a “compelling reason” to release a defendant

temporarily, the Court considers

       the severity of the risk that the COVID-19 virus poses to the defendant, given his
       existing medical conditions and the current COVID-19 situation at the facility
       where he is being held, and whether that risk, balanced against the other Bail
       Reform Act factors, rises to the level of a “compelling reason” for temporary
       release under 18 U.S.C. § 3142(i).

United States v. Creek, No. 20-4251 (4th Cir. Apr. 15, 2020), ECF No. 402 in United States v.

Creek, No. CCB-19-36 (D. Md.). In this analysis, “the court must still consider the danger to the

community or risk of flight that would be posed by the defendant’s release as analyzed under the

factors set forth in 18 U.S.C. § 3142(g).” United States v. Creek, No. CCB-19-36, 2020 WL

2097692, at *3 (D. Md. May 1, 2020). “The defendant bears the burden of demonstrating a

compelling reason.” Id.

       Wedington has not met his burden of establishing a compelling reason for temporary

release. The reasons for the initial detention order remain strong. He has not shown that his

medical condition increases his risk of serious illness or death from COVID-19, and the number

and rate of infections at CDF among staff and detainees is relatively low.




                                                9
        Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 10 of 12



                                   Constitutional Arguments

       Wedington argues that his pretrial detention during the pandemic violates his rights under

the Fifth and Eighth Amendments to the Constitution. 2 In support of his Fifth Amendment

argument, he claims that the “division of corrections is unable to adequately deal with COVID-

19.” Def’s Mot. 4. He cites the number of infections among staff and inmates in the state prison

system. He also claims that “staff members at D.O.C. themselves have come forward with

information about the failure of D.O.C. to follow even the most basis recommendations from

Governor Hogan and the CDC.” Id. Finally, he argues that “confining inmates to their cells for a

period of 14 days . . . is very much punitive.” Id.

       Under the due process clause of the Fifth Amendment, “a detainee may not be punished

prior to an adjudication of guilt in accordance with due process of law.” Bell v. Wolfish, 441 U.S.

520, 535 (1979). To prevail on a Fifth Amendment due process claim, “a pretrial detainee must

show unconstitutional punishment by proving that the challenged conditions were either ‘(1)

imposed with an expressed intent to punish or (2) not reasonably related to a legitimate nonpunitive

governmental objective, in which case an intent to punish may be inferred.’” Williamson v.

Stirling, 912 F.3d 154, 178 (4th Cir. 2018) (quoting Slade v. Hampton Roads Reg’l Jail, 407 F.3d

243, 251 (4th Cir. 2005)). The absence of adequate medical care may constitute a form of



2 The Eighth Amendment protections apply to individuals who have been convicted and sentenced.
Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). For federal pretrial detainees such as Wedington,
the due process protections of the Fifth Amendment apply. See id. at 535 & nn.16–17; United
States v. Moran, No. SAG-19-0585, 2020 WL 1663366, at *2 (D. Md. Apr. 3, 2020); United States
v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020). Therefore, I
will address Wedington’s Fifth Amendment argument. The protections are equivalent, if not
greater, under the Fifth Amendment. See City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244
& n.6 (1983); see also Hicks v. James, 255 F. App’x 744, 748 (4th Cir. 2007) (“As a federal civil
detainee, Hicks’ claim properly arises under the Due Process Clause of the Fifth Amendment;
nevertheless, the legal standard employed for civil commitment claims under the Due Process
Clause is largely the same as that used in analyzing prisoners’ Eighth Amendment claims.”).

                                                10
        Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 11 of 12



punishment. See United States v. Wallen, 177 F. Supp. 2d 455, 458 (D. Md. 2001) (citing Gray v.

Farley, 13 F.3d 142, 146 (4th Cir. 1993)). A pretrial detainee makes out a due process violation

“if he shows deliberate indifference to serious medical needs.”         Id.   To prove deliberate

indifference when, as here, the health concern is the threat posed by COVID-19, the defendant

must show that the pretrial detention facility “recklessly disregard[ed] th[e] risk” that the COVID-

19 pandemic posed to detainees. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Duvall v.

Hogan, No. ELH-94-2541, 2020 WL 3402301, at *11 (D. Md. June 19, 2020).

       Wedington does not argue that CDF’s current conditions, policies, and practices with

respect to COVID-19 are “imposed with an expressed intent to punish.” Williamson, 912 F.3d at

178. Rather, he appears to allege that the current COVID-19 conditions, policies, and practices at

CDF are “not reasonably related to a legitimate nonpunitive governmental objective.” He also

appears to argue that CDF is deliberately indifferent to his serious medical needs. These arguments

are unpersuasive.

       Wedington does not identify specific deficiencies with the current policies and practices at

CDF with respect to COVID-19. Nor does Wedington allege that he is currently in need of medical

care. He appears to speculate that he would not receive adequate medical care if he were to contract

COVID-19. There is no evidence before me to support this assertion.            Wedington has not

established that CDF has been deliberately indifferent to his medical needs or has recklessly

disregarded the risk that the COVID-19 pandemic poses to him or other detainees.

       Wedington also claims that a 14-day period of isolation for positive detainees is punitive.

This argument, too, in unpersuasive. Wedington has not contracted the virus (thankfully), and he

has not been ordered to isolate for 14 days in a cell. Even if he had, a 14-day period of isolation

for people who test positive for COVID-19 is recommended by the CDC and other public health




                                                11
        Case 1:19-cr-00597-RDB Document 22 Filed 08/07/20 Page 12 of 12



officials to prevent the spread of the virus. I recognize that self-isolating in the comfort of one’s

home is far more comfortable than enduring isolation in a cell. However, the 14-day period of

isolation required for positive detainees is “reasonably related to a legitimate nonpunitive

governmental objective,” which is preventing the spread of the virus. Moreover, imposition of

periods of isolation for positive detainees, among other measures, demonstrates that the facility is

taking precautionary measures for, rather than recklessly disregarding, the risk that the pandemic

poses. See Farmer, 511 U.S. at 834. No due process violation has been established.

       In conclusion, after consideration of all of the factors in the Bail Reform Act, I find by

clear and convincing evidence that Wedington’s release would pose a danger to the community. I

further find that there is no condition or combination of conditions that would reasonably assure

the safety of the community.

                                             ORDER

       For the reasons stated in this Memorandum Opinion and Order, it is, this 7th day of August,

2020, hereby ORDERED that Michael Wedington’s Emergency Motion for Detention Review,

ECF No. 19, is DENIED.




                                                                     /S/
                                                              Deborah L. Boardman
                                                              United States Magistrate Judge




                                                 12
